          Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 1 of 17                                              FILED
                                                                                                             2020 Dec-07 AM 11:29
                                                                                                             U.S. DISTRICT COURT
                                                                                                                 N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION
ALLEN R. SCHULTZ,                                       )
                                                        )
        Plaintiff,                                      )
                                                        )        Case No. 2:18-CV-01598-CLM
v.                                                      )
                                                        )
METRO TRUCK RENTAL INC.,                                )
                                                        )
        Defendant.                                      )

                                   MEMORANDUM OPINION

        Metro Truck Rental (“Metro”) employed Allen Schultz (“Schultz”) as a

customer service manager for several years. Schultz sues Metro, alleging it wrongly

terminated him in violation of the Age Discrimination in Employment Act

(“ADEA”) and the Americans with Disabilities Act (“ADA”). For the reasons stated

within, the court grants Metro’s motion to summarily dismiss the ADEA claim but

denies Metro’s motion to summarily dismiss the ADA claim.

                                 STATEMENT OF THE FACTS

        Metro’s Corporate Structure: Metro Truck Rental is one of several “Metro

companies.” 1 Although each Metro company has a separate bank account to pay

employees, they share common management. For instance, Edwin Lumpkin is the




1
 For brevity’s sake, this order will sometimes refer to Defendant Metro Truck Rental as “Metro,” not to be confused
with the broader network of organizations referred to in the parties’ briefs as “Metro companies.”
          Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 2 of 17




CEO of all Metro companies. And although she formally lacks a title, Maria Wiggins

oversees accounts payable, expenses, and taxes for all Metro companies.

         Another company included in the “Metro companies” network is Metro Mini

Storage. Metro Mini Storage and Metro Truck Rental typically occupy the same

office buildings in adjoining spaces, and on-site employees often perform duties for

both. Plus, the Metro company account that generates employees’ paychecks does

not necessarily reflect the actual work performed by those employees.

         In other words, Metro Truck and Metro Mini Storage operate symbiotically.

In fact, in her deposition, Wiggins characterized the truck rental operation as having

a symbiotic relationship to the larger storage locations, while in the smaller storage

locations, Metro provides the truck rentals merely as a “courteous service for the

customer.” 2 Although there appears to be some dispute as to how many employees

Defendant Metro Truck Rental has by itself, Metro Truck Rental and Metro Mini

Storage combined employ over 50 employees.

         Schultz’s Employment: Metro employed Allen Schultz, a 74-year-old man, in

a customer service capacity for several years. In April 2017, Schultz left Metro—the

dispositive question is why. Schultz says Metro terminated him. Metro says Schultz

voluntarily retired. Both parties agree that Metro provided Schultz with a $5,000




2
 At least one Metro employee’s business card lists the company as “Metro Mini Storage and Truck Rental.” That
said, the court notes that the Metro location at which Schultz worked did not have a storage location attached to it.
          Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 3 of 17




check, which Metro contends was a retirement gift but Schultz contends was a

severance payment.

         Several months before Schultz left Metro, Shane Sisk – who performed

scheduling for Metro and Metro Mini Storage – decided to reduce Schultz’s hours,

citing a slowdown in business. Though Sisk stated that other employees saw their

hours reduced as well, Metro never identifies those employees. Sisk testified that at

that time, he did not know about Schultz’s various health problems. 3 But Sisk also

testified that Schultz later told him that he had been diagnosed with cancer, would

need to be out for some indefinite period, and needed money to cover the resulting

medical bills which he would accept in the form of a retirement check.

        Schultz, by contrast, testified that he never disclosed his cancer to Sisk and

that he only mentioned his diagnosis to Metro employee Rowe Thomas. Schultz also

claims that he only missed two days of work for surgery on the cancer, never asked

for financial assistance as a result, never suggested to anyone that he wanted to retire,

and was told by Sisk after his surgery that Metro was terminating him.

        The $5000 check: According to Sisk, Lumpkin (the CEO) decided to give

Schultz a $5,000 retirement gift once he knew about the cancer diagnosis. Sisk also

stated that Schultz had asked him when he would receive the check, to which he




3
  That said, Sisk also acknowledges having limited Schultz’s work responsibilities following the hip surgery he had
in 2016.
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 4 of 17




responded that it would be on Schultz’s last day of work, April 1. Wiggins labeled

the check: “Final Expense reimbursement.” Metro says that it did not title the check

a “retirement gift” for tax purposes. Metro also admits that no document in the record

says that the $5,000 check was related to Schultz’s “retirement.”

      Metro had previously paid Schultz outside his standard paycheck. Schultz

classifies these previous payments as advances on his wages and health insurance

contributions, while Metro characterizes them as “loans.” The parties do not dispute

that in one particular instance, Lumpkin (the CEO) personally loaned Schultz

$10,000 to redeem Schultz’s house. Schultz also states that, two weeks before Sisk

told him that Metro was terminating him, Schultz requested from Wiggins another

advance on his insurance reimbursements to cover his wife’s medical bills. An email

of this exchange reveals that Wiggins told Schultz that she could not advance Schultz

any money. Wiggins also said,

             With all your and Marilyn’s health problems, I really think
             you two should consider disability and get your Social
             Security. We wouldn’t fight unemployment if you wanted
             to go that route. Living behind the eight ball all the time
             like you are is not helping your personal being.

      Ten days later, Schultz again emailed Wiggins asking for an advance on his

insurance reimbursements and a payday loan, this time disclosing his diagnosis with

a bladder tumor. The record does not show whether this request was denied.
        Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 5 of 17




      The parties also disagree as to whether Metro hired a younger, non-disabled

employee around the time of Schultz’s separation. While Metro states that it didn’t,

Schultz points to Metro’s Employee Contact List to suggest that it did.

                            STANDARD OF REVIEW

      Summary judgment is appropriate only when the moving party shows there is

no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A fact is material

if it is one that might affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). In turn, to avoid summary judgment, the nonmoving party

must go beyond mere allegations to offer specific facts creating a genuine issue for

trial. Id. at 324. Moreover, all evidence must be viewed and inferences drawn in the

light most favorable to the nonmoving party. Centurion Air Cargo, Inc. v. United

Parcel Serv. Co., 420 F.3d 1146, 1149 (11th Cir.2005). When no genuine issue of

material fact exists, the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c).

                                     ANALYSIS

1. Metro’s Employer Status

      Metro argues that it does not have enough employees to fall under the

definition of “employer” for either the ADA or ADEA. Doc. 28. If Metro is correct,

the court needn’t address the merits of Schultz’s claims. So the court starts here.
           Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 6 of 17




         The ADA provides that an entity must have 15 employees to qualify as an

employer, while the ADEA requires 20. 42 U.S.C. §12111; 29 U.S.C. § 630. If an

entity does not have the requisite number of employees, it is not an “employer” and

is not bound by either statute.

         The parties dispute how many people Defendant Metro Truck Rental alone

employs. 4 But this fact is not determinative. The Eleventh Circuit recognizes that

courts can consider facially discrete entities together for purposes of counting

employees under the “single employer” test. Lyes v. City of Riviera Beach, Fla., 166

F.3d 1332, 1341 (11th Cir.1999). 5 This test holds that, where two entities are

“‘highly integrated with respect to ownership and operations,’” courts may consider

them together. McKenzie v. Davenport–Harris Funeral Home, 834 F.2d 930, 933

(11th Cir.1987) (quoting Fike v. Gold Kist, Inc., 514 F.Supp. 722, 726 (N.D.Ala.),

aff’d, 664 F.2d 295 (11th Cir.1981)). If the number of employees between the

“highly integrated” entities meets the statutory requirement, the court should

consider the entity an “employer” covered by the statute. Lyes, 166 F.3d at 1341. 6



4
  Though Metro’s answer “admits” to having over 100 employees, it later says is has only 13 (and the record makes
clear Metro does not employ 100 employees).
5
  Though the Eleventh Circuit first applied this test to a Title VII suit, courts also regularly apply the test in the context
of other employment statutes, such as the ADA, in which the definition of “employer” is identical to the definition in
section 2000e(b) of Title VII. 42 U.S.C. § 12111(5)(A). See Walker v. Boys and Girls Club of America, 38 F. Supp.
2d 1326, 1335 (M.D. Ala. 1999).
6
  To be clear, the test does not require that both entities employ the plaintiff—employment by one will suffice. Contrast
this with the “joint employer” test, which presumes the employee is in some sense employed by both entities. Virgo
v. Riviera Beach Associates, Ltd., 30 F.3d 1350, 1359 n.6 (11th Cir. 1994) (“A ‘joint employer’ relationship is different
from, though sometimes confused with, a ‘single employer’ situation.”) (citing Clinton's Ditch Coop. Co. v. National
Labor Relations Bd., 778 F.2d 132, 137 (2d Cir.1985)).
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 7 of 17




The Eleventh Circuit uses four factors to make this determination: “(1) interrelation

of operations, (2) centralized control of labor relations, (3) common management,

and (4) common ownership or financial control.” McKenzie, 834 F.2d at 933.

      Applying these factors, the court finds that Metro Truck Rental and Metro

Mini Storage function as a single employer for purposes of ADA and ADEA

liability. The companies share common management, both are organized under

Lumpkin Development, and Wiggins serves as the chief financial officer for both.

Docs. 28-3, 28-4. At most locations, the two companies occupy adjoining office

spaces and often share employees. Doc. 28-4. In fact, Wiggins acknowledged that

the company to which a given employee is “assigned” does not always reflect the

true work that employee performs. Doc. 28-3. Instead, employee assignment is

largely an accounting exercise. Id. The record identifies several employees who

mainly work for one company but receive a paycheck from the other. Doc. 28-4.

      Wiggins explained that the truck rental and storage services function

symbiotically:

             Every store is there as a mini storage first and foremost.
             The truck rental is secondary. So most of the time, if it was
             a one-manager store, the truck rental was almost non-
             existent. It was more of a courteous service for the
             customer.

Doc. 28-3, pp. 18-19. Wiggins also said that, in larger locations that required two

managers, she would “split those managers between the two companies to represent
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 8 of 17




more accurately the revenues and expenses related to those particular company

functions.” Id. In line with Wiggins’ testimony, at least one employee’s business

card lists his employer as “Metro Mini Storage and Truck Rental.” Doc. 28-1. This

employee – Shane Sisk – also performs scheduling for both entities. Id.

      Simply put, the two Metro companies operate as a single entity. The

companies share management, ownership, employee labor, operational goals, and in

most locations appear to carry on as a single business. And when you add the

employees of Metro Truck Rental and Metro Storage together, Metro has enough

employees to be covered by the ADEA and ADA.

2. ADEA Claim

      The ADEA prohibits employers from “fail[ing] or refus[ing] to hire or to

discharge any individual or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because

of such individual's age.” 29 U.S.C. § 623(a)(1). Schultz argues that Metro violated

the ADEA by firing him because of his age.

      1. Legal framework: If a plaintiff has direct evidence of discrimination (and

Schultz does not), he can make out a prima facie case of age discrimination through

circumstantial evidence. Chapman v. AI Transp., 229 F.3d 1012, 1024 (11th Cir.

2000). Consistent with the McDonnell Douglas framework, the defendant may then

rebut with a legitimate, nondiscriminatory explanation for the action taken.
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 9 of 17




McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). The plaintiff then has the

final burden to offer evidence that the defendant’s proffered explanation is pretext

for discrimination. Benson v. Tocco, Inc., 113 F.3d 1203, 1207–08 (11th Cir.1997).

      In the first step, a plaintiff may establish a prima facie case of discrimination

by showing that: (1) he was a member of the protected age group; (2) he was

qualified for his position; (3) he suffered an adverse employment action; and (4) he

was replaced by a younger individual. Shrock v. Public Super Market, Inc., 653

Fed.Appx. 662, 664 (11th Cir. 2016). The court stops at this first step because

Schultz cannot meet it.

      2. Applying the facts: Schultz fails to argue – much less provide evidence –

that Metro replaced him with a younger individual. Schultz’s only reference to

younger employees comes in noting that Metro hired some younger employees after

he left. Doc. 30, p. 12. But simply noting that Metro hired some employees under

the age of 74 after Schultz left, without more, would not prove that Metro hired those

employees to replace Schultz. Nor does Schultz make this argument. So Schultz fails

to make a case under McDonnell Douglas.

      Instead, Schultz appears to rely on a “but-for, totality of the circumstances”

test to support his ADEA claim. Doc. 30, pp. 27-28. This is not a test the Eleventh

Circuit uses to assess ADEA claims, though it does resemble the “convincing
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 10 of 17




mosaic” analysis recognized by the Eleventh Circuit as a viable way to prove age

discrimination. Sims v. MVM, Inc., 704 F.3d 1327, 1333 (11th Cir. 2013).

      Assuming that Schultz’s ADEA claim hinges on a “convincing mosaic”

argument, it fails. Schultz’s ADEA claim – like his ADA claim – hinges on a dispute

over whether Schultz retired (as Metro contends) or was wrongly terminated (as

Schultz contends). Doc. 30. But even if Schultz could prove that he was fired, he

presents no evidence—nor is there any reason to believe—that Schultz’s age

motivated Metro’s decision to fire him. Schultz relies solely on speculation that is

neither ‘convincing’ nor a ‘mosaic’.

      To be sure, age (ADEA) and disability (ADA) claims may coexist, but there

must at least be some evidence that age was the reason for termination. Schultz has

offered none. So his ADEA claim is due to be dismissed.

3. ADA Claim

      The court reaches the opposite conclusion for Schultz’s “regarded as”

disability claim under the ADA. See 42 U.S.C. §12102(1)(C).

      1. Legal framework: The Eleventh Circuit also uses the McDonnell Douglas

framework to analyze ADA claims. To make a prima facie case, the plaintiff must

show: (1) a disability; (2) that the employee was otherwise qualified to perform the

essential functions of the job; and (3) that the employer discriminated against the

employee based on the disability. McDonnell Douglas, 411 U.S. at 792; Williams v.
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 11 of 17




Motorola, Inc., 303 F.3d 1284, 1290 (11th Cir. 2002). If he does, the defendant must

then proffer a nondiscriminatory explanation, which the plaintiff can rebut with

evidence of pretext.

      As with his ADEA claim, however, Schultz does not use the McDonnell

Douglas framework in making his case. He instead relies on what amounts to the

“convincing mosaic” standard (though he does not call it that). Doc. 30. Under this

standard, courts should deny summary judgment if “a convincing mosaic of

circumstantial evidence [exists] that would allow a jury to infer intentional

discrimination by the decisionmaker.” Smith v. Lockheed-Martin Corp., 644 F.3d

1321, 1328 (11th Cir. 2011). The type of evidence that may support this inference

includes, “suspicious timing, ambiguous statements ..., and other bits and pieces

from which an inference of discriminatory intent might be drawn.” Lewis v. City of

Union, Georgia, 934 F.3d 1169, 1185 (11th Cir. 2019) (quoting Silverman v. Bd. of

Educ. of City of Chi., 637 F.3d 729, 734 (7th Cir. 2011).

      2. Applying the facts: Schultz presents enough “bits and pieces” of evidence,

id., that when put together, would allow a reasonable jury to find that (a) Metro

regarded Schultz as disabled and (b) Metro fired Schultz because of his perceived

disability. Schultz’s evidence focuses on Metro’s response to his hip surgery and

tumor removal.
         Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 12 of 17




        Schultz first points out that his manager, Rowe Thomas, cut back on Schultz’s

duties following Schultz’s hip surgery, despite Schultz’s claim that he remained fully

functional. Metro maintains that Thomas’s decision stemmed from a slowdown in

business, though it never identifies any other affected employees. Doc. 30. Thomas’s

decision caused Schultz to spend a greater portion of his day sitting down, rather

than moving around, checking in and inspecting trucks, and doing other aspects of

his job that required being on his feet. Id. CEO Edwin Lumpkin – who, along with

Shane Sisk, made most personnel decisions at Metro – testified that, when he

observed this situation, he at first assumed Schultz simply couldn’t do these things.

Doc. 28-4. Lumpkin testified that “[Schultz] couldn’t go out to the truck to pull it

around or bring it around. I mean, he just couldn’t do that.” Id. He also testified that

he did not know that anyone had restricted Schultz’s duties until Schultz’s attorney

told him during his deposition. Id.

        Eventually, Lumpkin stated, Metro had to hire another employee at Schultz’s

store to do the work Schultz himself could not or would not do. Id. Lumpkin

explained that decision was because “[Schultz] wouldn’t do any work.” Id. 7 At

around the same time, and not long before Schultz’s employment ended, Metro

reduced Schultz’s work schedule from four days a week to three. Doc. 28-1. Metro



7
  Asked later whether he considered Schultz to have a disability, Lumpkin responded that he believed Schultz was just
lazy. Yet Lumpkin also stated in his deposition that he “would not have fired [Schultz] for any reason. There’s no
reason I could think of that I would fire him.” Doc. 28-4.
          Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 13 of 17




stated this change gave Schultz more time to schedule his doctor’s appointments,

though Schultz disputes ever needing or requesting this additional time off. Docs.

28, 30.

      Schultz next points to an email exchange with Wiggins (Metro’s CFO) that

occurred shortly before he left Metro. Doc. 28-3. Schultz explained in the email that

he needed the money to pay for his wife’s medical bills. Id. Wiggins denied the

request, stating,

               With all your and Marilyn’s health problems, I really think
               you two should consider disability and get your Social
               Security. We wouldn’t fight unemployment if you wanted
               to go that route. Living behind the eight ball all the time
               like you are is not helping your personal being.

Doc. 28-3. Schultz contends that, a few days later, he informed Wiggins that he

required surgery to remove a bladder tumor and again requested an advancement.

Doc. 1. Following the surgery, Schultz says that Sisk told him Metro was terminating

him and his last day would be April 1st. Id.

      Metro disputes that this last conversation took place. But Metro doesn’t

dispute that it reduced Schultz’s work duties and hours shortly after he underwent

hip surgery and around the same time that its CEO formed the belief that Schultz

physically could not get out of his chair. This series of events also occurred shortly

before Metro’s CFO encouraged Schultz to “consider disability” and apply for social

security or unemployment benefits. These bits and pieces of evidence are the kinds
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 14 of 17




of “suspicious timing[s]” and “ambiguous statements” that can support an inference

of discrimination. Lewis, 934 F.3d at 1185. See generally Norris v. GKN Westland

Aerospace, Inc., 921 F. Supp. 2d 1308 (M.D. Ala. 2013) (holding that employer who

transferred employee following discussion of employee’s medical conditions while

other employees were not transferred created circumstantial evidence of

discriminatory intent).

      Now, a jury might find this evidence is just a series of coincidences. And a

jury might agree with Metro that Schultz was simply a poor worker, so Metro was

justified in limiting Schultz’s duties and hours. But Metro does little to convince the

court that its version of events is undisputed, leaving a jury with no choice but to

vote Metro’s way. For starters, Metro did not reply to Schultz’s brief in opposition,

which lays out Schultz’s factual narrative, despite the court setting Metro’s deadline

for filing a reply brief after a status conference. Docs. 31-32.

      Instead, Metro relies on its opening brief, in which Metro argues that Schultz

cannot satisfy the first step of McDonnell Douglas because, among other reasons,

Schultz did not request an accommodation; Schultz did not try to return the $5,000

check; and Schultz did not try to work again at Metro. Doc. 29, p. 19. In other words,

Metro rests on its argument that all of the evidence points to its version of events

(retirement), not Schultz’s (termination). Id.
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 15 of 17




      That means that Metro has not confronted the evidence that Schultz says

supports a “regarded as” termination claim. For example, Schultz says that it is an

undisputed fact that “he was able to perform all of the duties of his job, however,

Thomas and Sisk placed restrictions on what Schultz was permitted to do.” Doc. 30,

¶22. Without a reply, the court must assume that Schultz is factually correct: Metro

wrongly regarded Schultz as disabled after his hip surgery.

      Metro’s failure to address Wiggins’ emails is even more damaging to its

motion. Schultz says that it is undisputed that Wiggins told him to consider seeking

“disability” and that Metro “wouldn’t fight unemployment if [Schultz] wanted to go

that route.” Id. ¶25. Schultz also says that it is undisputed that Metro knew about his

tumor being removed and fired him the day before he was supposed to come back.

Id. ¶¶27-29. Metro does not confront either of these “undisputed” facts.

      Metro also fails to confront Schultz’s point that Metro told the Alabama

Department of Labor that it “laid off” Schultz over a “lack of work”; even though

the form offered “employee voluntarily quit available work” as an option:
       Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 16 of 17




Doc. 28-2 at 114. In other words, Metro doesn’t respond to documentary evidence

that suggests Metro terminated Schultz, not that Schultz retired.

      If these facts are undisputed—and, without Metro filing a reply, the court must

assume that they are—a reasonable juror could find that Metro fired Schultz because

it didn’t want an employee with a bad hip and cancer issues. That’s enough to survive

summary judgment.

                                           ***

      Schultz’s ADA claim boils down to which story one believes: Did Schultz

retire to receive a severance check or did Metro fire him because he was disabled?

The court denies summary judgment because the conflicting evidence allows a

reasonable juror to choose either story.

                                  CONCLUSION

      For the reasons stated above, Metro’s motion for summary judgment as to

Count I is due to be granted, and its motion for summary judgment as to Count II is

due to be denied.

      The Court will enter a separate order.

      Done on December 7th, 2020.


                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
Case 2:18-cv-01598-CLM Document 34 Filed 12/07/20 Page 17 of 17
